DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 08/12/2022.
Claims 1-3, 5-13 & 15-21 are pending in the instant application.
Claims 1, 11 & 19-21 are amended.
Claims 4 & 14 are cancelled.

Response to Arguments
Applicant's remarks filed 08/12/2022, page 8, with respect to confirmation of receipt for priority documents have been fully considered and are acknowledged. The boxes for foreign priority under 35 USC 119(a)-(d) or (f) were already checked in the Non-Final Action mailed 07/22/2021.

Applicant's remarks filed 08/12/2022, pages 9-11, with respect to overcoming the rejection of claim 1, and similarly claims 11 & 19-20 under 35 U.S.C. § 103 been fully considered have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Sugio et al. (US 2018/0131958 A1) (hereinafter Sugio) in view of Lin et al. (US 2018/0324454 A1) (hereinafter Lin), and further in view of Coban et al. (US 2013/0083853 A1) (hereinafter Coban) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1, 11 & 19-20 below, where Applicant’s newly-recited claim limitations are addressed by Lin and rejected for the reasons as outlined below.

Applicant's remarks filed 08/12/2022, page 12, regarding the rejection of claims 2-3, 5-10, 12-13, 15-18 & 20-21 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Sugio, Lin, and Coban disclose independent claims 1, 11 & 19 as outlined below. Thus, claims 2-3, 5-10, 12-13, 15-18 & 20-21 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-13 & 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2018/0131958 A1) (hereinafter Sugio) in view of Lin et al. (US 2018/0324454 A1) (hereinafter Lin), and further in view of Coban et al. (US 2013/0083853 A1) (hereinafter Coban).

	Regarding claim 1, Sugio discloses a method of decoding a video signal [Paragraph [0237], Decoding apparatus 300], the method comprising:
	constructing a merge candidate list of a current block [Paragraph [0247], Merging block candidate calculation unit 114 assigns merging block candidates to merging block candidate list];
	deriving motion information of the current block from the merge candidate list,
wherein the motion information comprises at least one of a prediction
direction flag, a reference picture index, or a motion vector [Paragraph [0250], inter prediction control unit 309 determines, based on a decoded merging block candidate index, a motion vector, a reference picture index, and a prediction direction for use in inter prediction from a plurality of merging block candidates]; and
	performing inter-prediction of the current block using the motion information [Paragraph [0250], inter prediction control unit 309 causes inter prediction unit 308 to generate inter prediction picture using determined motion vector, refpicidx, and prediction direction], wherein:
	the merge candidate list comprises a combined merge candidate, the combined merge candidate is derived by combining n merge candidates
belonging to the merge candidate list [Paragraph [0147]-[0155], Merging block candidate calculation unit 114 adds derived combined merging block candidate as a new merging block candidate to the merging block candidate list, by combining two merging candidates, n=2], and
	the n merge candidates comprise a first merge candidate and a second merge
candidate, motion information of the combined merge candidate is derived by motion information of the first merge candidate and motion information of the second merge candidate, the first merge candidate corresponds to a first unidirectional predicted motion vector, the second merge candidate corresponds to a second unidirectional predicted motion vector [Paragraph [0148]-[0155], a merging block candidate, using (i) a motion vector and a reference picture index for a prediction direction 0 of one of the derived merging block candidates and (ii) a motion vector a reference picture index for a prediction direction 1 of a different one of the derived merging block candidates], 
	However Sugio does not explicitly disclose that motion information of the combined merge candidate is derived by an average of motion information of the first merge candidate and motion information of the second merge candidate, the first and second unidirectional predicted motion vectors are selected in response to a determination that the directions of the first and second unidirectional predicted motion vectors are the same.
	Lin teaches that motion information of the combined merge candidate is derived by an average of motion information of the first merge candidate and motion information of the second merge candidate, the first and second unidirectional predicted motion vectors are selected in response to a determination that the directions of the first and second unidirectional predicted motion vectors are the same [Abstract, Paragraph [0046]-[0051], Figs. 4-6, Proposed mean candidate is derived by Average candidate 524 (merge_idx = 4) derived as the average of selected motion vectors of first motion vector MVL0_a 520 and second motion vector MVL0_b 522, which are already determined to point in the same prediction uni-direction of L0].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the average merge candidates in Lin, to improve coding efficiency (Lin, Paragraph [0046]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate that is derived by averaging two merging candidates that are both in the same uni-direction.
	However, Sugio and Lin do not disclose that motion information of the combined merge candidate is derived by a weighted average of motion information of the first merge candidate and motion information of the second merge candidate.
Coban teaches that motion information of the combined merge candidate is derived by a weighted average of motion information of the first merge candidate and motion information of the second merge candidate [Paragraph [0074]-[0075], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average, median, or weighted average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through weighted averaging of two merging candidates.

Regarding claim 2, Sugio, Lin, and Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sugio discloses wherein the n merge candidates are merge candidates corresponding to indices of 0 to (n-1) in the merge candidate list [Paragraph [0172], N denotes index value from 0 to 4 for identifying each merging block], wherein n is an integer greater than 1 [Paragraph [0147]-[0155], Merging block candidate calculation unit 114 derives combined merging block candidate by combining two merging candidates, n=2]. 
However, Sugio and Coban do not explicitly disclose wherein the first merge candidate and the second merge candidate are consecutive merge candidates.
Lin teaches wherein the first merge candidate and the second merge candidate are consecutive merge candidates [Abstract, Paragraph [0046]-[0051], Figs. 4-6, Proposed mean candidate is derived by Average candidate 524 (merge_idx = 4) derived as the average of selected motion vectors of first motion vector MVL0_a 520 (merge_idx = 0) and second motion vector MVL0_b 522 (merge_idx = 1), wherein indices 0 to 1 are consecutive].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the average merge candidates in Lin, to improve coding efficiency (Lin, Paragraph [0046]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate that is derived by averaging two merging candidates that are both in the same uni-direction.

Regarding claim 3, Sugio, Lin, and Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sugio discloses wherein an index of the combined merge candidate is larger than an index of a temporal merge candidate, wherein the merge candidate list comprises the temporal merge candidate [Paragraph [0114]-[0115] & [0167], when a new combined merging block candidate is added, the variable-length-coding unit 116 may assign smaller values to preexistent merging block candidates, as including temporal merge candidates, and a larger value to the new combined merging block candidate].

Regarding claim 9, Sugio, Lin, and Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sugio discloses wherein performing inter-prediction of the current block using the motion information [Paragraph [0250], inter prediction control unit 309 causes inter prediction unit 308 to generate inter prediction picture using determined motion vector, refpicidx, and prediction direction] comprises:
selecting a reference picture from a reference picture list based on the reference picture index of the current block [Paragraph [0076]-[0078] & [0150], in inter prediction coding, a reference picture list for identifying a reference picture is generated. And inter prediction control unit 111 selects a prediction mode];
determining a reference block within the reference picture based on the motion vector of the current block [Paragraph [0003], [0076]-[0078] & [0150], in inter prediction coding, a reference picture list for identifying a reference picture is generated. And inter prediction control unit 111 selects a prediction mode, wherein reference block is determined from selected prediction mode with refpic index];
generating a prediction pixel of the current block using a pixel of the determined reference block [Paragraph [0250]-[0257], Inter prediction control unit generates inter prediction picture, as prediction pixels, using motion vector, refpic idx and prediction direction]; and
reconstructing the current block by adding the prediction pixel of the current block and a residual pixel [Paragraph [0238]-[0251], Adder 304 generates decoded image data by adding prediction picture data and prediction error data].

Regarding claim 10, Sugio, Lin, and Coban disclose the method according to claim 9, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sugio discloses deriving the residual pixel by performing at least one of inverse quantization or inverse transformation on a residual coefficient signaled through a bitstream [Paragraph [0238]-[0251], Inverse quantization unit 302 and inverse-orthogonal transformation unit 303 inverse quantizes and inverse transforms error data, as residual pixels].

Regarding claims (11-13), claims (11-13) are drawn to the apparatus using/performing the same method as claimed in claims (1-3). Therefore claims (11-13) correspond to method claims (1-3) and are rejected for the same reasons of obviousness as used above.
Furthermore, Sugio discloses a memory configured to store a program for performing inter-prediction; and a processor configured to perform, when running the program, the method of decoding a video signal according to claim 1 [Paragraph [0425], [0436] & [0447], software for coding decoding video is integrated into recording medium (such as hard disk, as memory), and is readable and executed by computer with microprocessor].

Regarding claim 19, claim 19 is drawn to a method of encoding a video signal having limitations similar to the method of decoding a video signal using the same as claimed in claim 1 treated in the above rejection. Therefore, method claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used above.
Furthermore, Sugio discloses of a method of encoding a video signal [Paragraph [0007] & [0100], image coding method].

Regarding claim 20, claim 20 is drawn to the apparatus using/performing the same method as claimed in claim 19. Therefore claim 20 corresponds to method claim 19 and is rejected for the same reasons of obviousness as used above.
Furthermore, Sugio discloses a memory configured to store a program for performing inter-prediction; and a processor configured to perform, when running the program, the method of according to claim 19 [Paragraph [0425], [0436] & [0447], software for coding video is integrated into recording medium (such as hard disk, as memory), and is readable and executed by computer with microprocessor].

Regarding claim 21, Sugio, Lin, and Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Sugio discloses wherein performing the inter-prediction comprises the first predicted unidirectional motion vector and the second predicted unidirectional motion vector [Paragraph [0148]-[0155], a merging block candidate, using (i) a motion vector and a reference picture index for a prediction direction 0 of one of the derived merging block candidates and (ii) a motion vector a reference picture index for a prediction direction 1 of a different one of the derived merging block candidates].
However, Sugio and Lin do not explicitly disclose wherein performing the inter-prediction comprises determining the weighted average based on the first predicted unidirectional motion vector and the second predicted unidirectional motion vector.
Coban teaches of determining the weighted average based on the first predicted unidirectional motion vector and the second predicted unidirectional motion vector [Paragraph [0074]-[0075], Fig. 4B, the motion vector predictor candidates may include combinations of motion vectors for two or more of the neighboring blocks, e.g., an average, median, or weighted average of the two or more motion vectors].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector combining techniques in Coban, to increase signaling efficiency (i.e., fewer bits), thus improving video coding efficiency (Coban, Paragraph [0072]-[0073]). As shown above, all of the limitations are known, they can be applied to a known method or device to yield a predictable result of adding a combined merging block candidate to a candidate list that is combined/derived through weighted averaging of two unidirectional merging candidates.

Claims 5-8 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2018/0131958 A1) (hereinafter Sugio), Lin et al. (US 2018/0324454 A1) (hereinafter Lin), and Coban et al. (US 2013/0083853 A1) (hereinafter Coban) in view of Demos (US 2012/0044995 A1) (hereinafter Demos).

Regarding claim 5, Sugio, Lin, nor Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However neither Sugio, Lin, nor Coban disclose the particulars of claim 5.
Demos teaches wherein a weight of the weighted average is any one of [1:1], [1:2], [1:3], or [2:3] [Paragraph [0071], The proportional weighting for each pixel in a current B frame corresponds to the relative position of the current B frame with respect to the previous and subsequent P (or I) frames. Thus, if M=3, the first B frame would use 2/3 of the corresponding pixel value (motion vector adjusted) from the previous frame, and 1/3 of the corresponding pixel value from the subsequent frame (motion vector adjusted, or [1:2] proportion].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the bidirectional weighing average in Demos, to determine pixels of bi-directionally predicted frames as a weighted proportion of corresponding pixel values in non-bidirectionally predicted frames for improving the image quality of one or more predicted frames in a video compression system (Demos, Paragraph [0017]-[0019]).

Regarding claim 6, Sugio, Lin, and Coban disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However neither Sugio, Lin, nor Coban disclose the particulars of claim 6.
Demos teaches wherein the motion vector is derived in units of sub-blocks of the current block [Paragraph [0135]-[0136], four motion vectors are allowed per 16x16 macroblock, as current block, with one motion vector per 8x8 DCT block, as sub-block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector predictions in Demos, to improve the image quality of one or more predicted frames in a video compression system (Demos, Paragraph [0017]-[0019]).

Regarding claim 7, Sugio, Lin, Coban, and Demos disclose the method according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Demos teaches wherein a size of a sub-block is a fixed size [Paragraph [0135]-[0136], Fixed size of 8x8 DCT block, as sub-block, for a current block of 16x16 macroblock].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector predictions in Demos, to improve the image quality of one or more predicted frames in a video compression system (Demos, Paragraph [0017]-[0019]).

Regarding claim 8, Sugio, Lin, Coban, and Demos disclose the method according to claim 6, and are analyzed as previously discussed with respect to the claim.
Furthermore, Demos teaches wherein a size of a sub-block is 4x4 [Paragraph [0135]-[0136] & [0142], Fixed size of 4x4 DCT block, as sub-block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector predictions in Demos, to improve the image quality of one or more predicted frames in a video compression system (Demos, Paragraph [0017]-[0019]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method to utilize the size of a sub-block to 4x4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claims (15-18), claims (15-18) are drawn to the apparatus using/performing the same method as claimed in claims (5-8). Therefore claims (15-18) correspond to method claims (5-8) and are rejected for the same reasons of obviousness as used above.

Claims 8 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio et al. (US 2018/0131958 A1) (hereinafter Sugio), Lin et al. (US 2018/0324454 A1) (hereinafter Lin), Coban et al. (US 2013/0083853 A1) (hereinafter Coban), and Demos (US 2012/0044995 A1) (hereinafter Demos) in view of Zhou et al. (US 2012/0257678 A1) (hereinafter Zhou).

Regarding claim 8, Sugio, Lin, Coban, and Demos disclose the method according to claim 6, and are analyzed as previously discussed with respect to the claim.
However, Sugio, Lin, Coban, and Demos do not explicitly disclose wherein a size of a sub-block is 4x4.
Zhou teaches wherein a size of a sub-block is 4x4 [Paragraph [0033], Minimum PU size is 4x4, where samples in a 4x4 region share same set of motion data when PU is interpredicted, and for merging candidate list derivation].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Sugio to integrate the motion vector and prediction unit sizes of Zhou, as a simpler way to determine which PU contains a motion data block and fetch the PU motion data accordingly by storing motion data for a PU at the 4x4 block level that avoids on-the-fly computations (Zhou, Paragraph [0033]). Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method to utilize the size of a sub-block to 4x4, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, claim 18 is drawn to the apparatus using/performing the same method as claimed in claim 8. Therefore claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487